UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
DELONTE EMILIANO TRAZELL,           )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 12-01369 (ABJ)
                                    )
ROBERT G. WILMERS, et al.,          )
                                    )
                  Defendants.       )
____________________________________)


                                  MEMORANDUM OPINION

       Plaintiff Delonte Emiliano Trazell, proceeding pro se, filed this case against defendants

Manufactory and Traders Trust Bank (“MT&T”); Robert G. Wilmers, CEO and Director of

MT&T; and Michael Trayder, in his capacity as an employee of MT&T (collectively

“defendants”).   In his amended complaint, plaintiff alleges that defendants repossessed his

vehicle on June 19, 2012, in violation of:

           the Treaty of Watertown of 1776;
           the Fourth and Fifth Amendments to the United States Constitution;
           12 U.S.C. § 83;
           15 U.S.C. § 1681s-2;
           18 U.S.C. §§ 112, 1341;
           42 U.S.C. § 1983;
           United Nations Resolution 61/295 on the Declaration of Rights of Indigenous
           Peoples;
           United Nations Resolution 60/147; and
           D.C. Municipal Regulations title 16, §§ 341.1, 341.3, 341.5.

Am. Compl. at 1–2 [Dkt. # 7].
       Defendants filed a motion to dismiss for failure to state a claim upon which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6). Defs.’ Mot. to Dismiss (“Defs.’

Mot.”) [Dkt. # 13]; see also Defs.’ Mem. in Supp. of Defs.’ Mot. to Dimiss (“Defs.’ Mem.”)

[Dkt. # 14]. In response, plaintiff filed a motion for summary judgment and a supplemental

memorandum. Pl.’s Mot. for Summ. J. (“Pl.’s Mot.”) [Dkt. # 17]; Pl.’s Supplemental Mem. in

Supp. of Pl.’s Mot. for Summ. J. (“Pl.’s Supp. Mem.”) [Dkt. # 23]. For the reasons stated below,

the Court will grant defendants’ motion to dismiss in part and deny it in part. The Court will also

deny plaintiff’s motion for summary judgment.

                                        BACKGROUND

       Based on the limited information provided in the amended complaint, the Court has

ascertained the following facts: Plaintiff is the registered owner of a Dodge Charger. Am.

Compl. ¶ 1. On June 19, 2012, his vehicle was removed from southeast Washington, D.C., id.

¶¶ 1, 3(a), and MT&T employee Timothy Worrell left his business card on plaintiff’s front door,

id. ¶ 3. The vehicle is now being stored in Clinton, M.D. Id. ¶ 1. According to plaintiff, “[t]here

is NO ‘instrument of security’ or ‘document of title’ between M & T BANKING CORP or

MANUFACUTORY AND TRADERS INC. and [plaintiff]” regarding his vehicle. Id. ¶ 2.

       Plaintiff filed suit giving rise to the instant case. In his amended complaint, plaintiff

alleges that defendants violated several of his constitutional and statutory rights, international

resolutions, and three District of Columbia Municipal Regulations.         Defendants moved to

dismiss plaintiff’s amended complaint for failure to state a claim upon which relief can be

granted.    Plaintiff opposed the motion to dismiss and filed his own motion for summary

judgment.




                                                2
                                    STANDARD OR REVIEW

        I.     Motion to Dismiss

        “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, --- U.S. ---, 129 S. Ct. 1937, 1949 (2009) (internal quotation marks omitted); accord Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Iqbal, the Supreme Court reiterated the two

principles underlying its decision in Twombly: “First, the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Iqbal, 129 S.

Ct. at 1949. And “[s]econd, only a complaint that states a plausible claim for relief survives a

motion to dismiss.” Id. at 1950.

        A claim is facially plausible when the pleaded factual content “allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 1949.

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id. A pleading must offer more than

“labels and conclusions” or a “formulaic recitation of the elements of a cause of action,” id.,

quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice,” id.

        When considering a motion to dismiss under Rule 12(b)(6), the complaint is construed

liberally in plaintiff’s favor, and the Court should grant plaintiff “the benefit of all inferences that

can be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994). This is particularly true where the plaintiff proceeds pro se because a pro se

complaint is held “to less stringent standards than formal pleadings drafted by lawyers.” Haines

v. Kerner, 404 U.S. 519, 520 (1972) (per curiam). Nevertheless, the Court need not accept



                                                   3
inferences drawn by the plaintiff if those inferences are unsupported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions. See id.; Browning v. Clinton,

292 F.3d 235, 242 (D.C. Cir. 2002). Additionally, regardless of the less stringent standard for

pro se litigants, plaintiff’s complaint “must present a claim upon which relief can be granted.”

Wada v. U.S. Secret Serv., 525 F. Supp. 2d 1, 9 (D.D.C. 2007), quoting Henthorn v. Dep’t of

Navy, 29 F.3d 682, 684 (D.C. Cir. 1994) (internal quotation marks omitted).

       In ruling upon a motion to dismiss for failure to state a claim, a court may ordinarily

consider only “the facts alleged in the complaint, documents attached as exhibits or incorporated

by reference in the complaint, and matters about which the Court may take judicial notice.”

Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002) (citations omitted).

However, where the plaintiff proceeds pro se, the Court may “consider supplemental material

filed by a pro se litigant . . . to clarify the precise claims being urged.” Greenhill v. Spellings,

482 F.3d 569, 572 (D.C. Cir. 2007).

       II.     Motion for Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment bears the “initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted). To defeat

summary judgment, the non-moving party must “designate specific facts showing that there is a

genuine issue for trial.” Id. at 324 (internal quotation marks omitted). Merely identifying a fact



                                                 4
in dispute is not enough to preclude summary judgment, Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247–48 (1986); a dispute is “genuine” only if a reasonable fact-finder could find for

the non-moving party, and a fact is only “material” if it is capable of affecting the outcome of the

litigation. Id. at 248; Laningham v. U.S. Navy, 813 F.2d 1236, 1241 (D.C. Cir. 1987). In

assessing a party’s motion, “[a]ll underlying facts and inferences are analyzed in the light most

favorable to the non-moving party.” N.S. ex rel. Stein v. District of Columbia, 709 F. Supp. 2d

57, 65 (D.D.C. 2010), citing Anderson, 477 U.S. at 247.

                                           ANALYSIS

        In his amended complaint, plaintiff alleges that defendants violated his constitutional and

statutory rights, international law, and D.C. Municipal Regulations by repossessing his vehicle.

Defendants moved to dismiss plaintiff’s amended complaint for failure to state a claim upon

which relief can be granted. As described in more detail below, the Court concludes that

plaintiff failed to allege enough facts in his complaint to state claims for violations of the Treaty

of Watertown, the Fourth Amendment, the Fifth Amendment, 12 U.S.C. § 83, 15 U.S.C. §

1681s-2, 18 U.S.C. § 112, 18 U.S.C. § 1341, 42 U.S.C. § 1983, United Nations Resolution

60/147, United Nations Resolution 61/295, D.C. Municipal Regulation § 341.1, and D.C.

Municipal Regulation § 341.3. However, the Court also finds that plaintiff did allege sufficient

facts to state a claim for a violation of D.C. Municipal Regulation § 341.5 and the claim that

defendants did not have a valid security interest in plaintiff’s vehicle. Therefore, the Court will

grant defendants’ motion to dismiss in part and deny it in part.

   I.      Plaintiff failed to state a claim for violation of the Treaty of Watertown.

        The Treaty of Watertown of 1776 was the first treaty to recognize the United States as an

independent nation. The Historical Society of Watertown, http://historicalsocietyofwatertown



                                                 5
ma.org/HSW/index.php?option=com_content&view=article&id=86&Itemid=66 (last visited Oct.

8, 2013). It was signed by “the Governors of the State of Massachusetts Bay, and the Delegates

of the St. John’s and Micmack Tribes of Indians.”               Treaty of Watertown of 1776,

http://historicalsocietyofwatertownma.org/HSW/HSWdocs/treatyofwatertown.pdf (last visited

Oct. 8, 2013). The treaty memorialized an agreement for peace between the recently declared

independent American colonies and the St. John’s and Micmack nations as well as those nations’

agreement to support American rebels in the ongoing Revolutionary War against Great Britain.

Id. Additionally, the treaty stated that, “if any robbery or outrage happens to be committed by

any of the subjects . . . of the United States of America upon any of the people of said Tribes, the

said State shall upon proper application being made, cause satisfaction and restitution speedily to

be made to the part injured.” Id.

       In his amended complaint, plaintiff summarily states that defendants violated the Treaty

of Watertown when they repossessed his vehicle. Am. Compl. at 1. Presumably in support of

his claim, plaintiff indicates that he is a member of the Cherokee-Choctaw nation and attaches to

his complaint a photocopy of his Indigenous Government Identification card. Ex. 1 to Compl.

[Dkt. # 1-1]. Plaintiff did not provide any other facts as to why he believes that defendants

violated the treaty. Granting plaintiff the benefit of the facts alleged in his amended complaint –

specifically that defendants repossessed his vehicle – the Court presumes that plaintiff bases his

Treaty of Watertown claim on the provision in the treaty that provides that the State will redress

an injury suffered by a member of the St. John’s or Micmack nations if that injury is a result of a

robbery or outrage committed by a U.S. citizen.

       Even granting plaintiff that inference, however, the Court concludes that plaintiff fails to

state a claim for violation of the Treaty of Watertown. As alleged in the amended complaint and



                                                  6
established by plaintiff’s government identification card, plaintiff is a member of the Cherokee-

Choctaw nation. Id.; see also Am. Compl. at 1. He does not allege that he is also a member of

either the St. John’s nation or the Micmack nation, which were the only two Native American

nations that signed the treaty. As a result, the Treaty of Watertown affords plaintiff no rights,

and the Court therefore finds that plaintiff failed to state a claim for violation of the treaty.

    II.      Plaintiff failed to state a claim for violation of the Fourth Amendment, the Fifth
             Amendment, and 42 U.S.C. § 1983 because he failed to assert sufficient facts to
             establish the state action required to trigger the protection of those provisions.

          The Fourth Amendment to the United States Constitution establishes, in pertinent part,

that “[t]he right of the people to be secure in their . . . effects, against unreasonable searches and

seizures, shall not be violated.” U.S. Const. amend. IV. Its purpose is to “secure the citizen in

the right of unmolested occupation of his dwelling and the possession of his property, subject to

the right of seizure” through the legal process. Burdeau v. McDowell, 256 U.S. 465, 475 (1921).

It applies only to government action, id.; see also Coolidge v. New Hampshire, 403 U.S. 443,

487–90 (1971) (analyzing whether the defendant’s wife could be considered an agent of the

government so as to implicate the defendant’s Fourth Amendment rights), which arises when an

individual acts in his or her official government capacity or where an individual, who is not

officially affiliated with the government, acts as an agent of the government, Skinner v. Ry.

Labor Execs.’ Ass’n, 489 U.S. 602, 614 (1989) (“Although the Fourth Amendment does not

apply to a search or seizure, even an arbitrary one, effected by a private party on his own

initiative, the Amendment protects against such intrusions if the private party acted as an

instrument or agent of the Government.”).

          The Fifth Amendment Due Process Clause, on the other hand, provides that “[n]o person

shall . . . be deprived of life, liberty, or property, without due process of law.” U.S. Const.



                                                   7
amend. V. Like the Fourth Amendment, the Due Process Clause only applies to government

action. Shelley v. Kraemer, 334 U.S. 1, 13 (1948); Comm. of U.S. Citizens Living in Nicar. v.

Reagan, 859 F.2d 929, 946 (D.C. Cir. 1988). More specifically, the Fifth Amendment Due

Process Clause only applies to actions of the federal government, see Shelley, 334 U.S. at 13;

Comm. of U.S. Citizens, 859 F.2d at 946, and it only applies to private action in cases where a

“private party’s behavior . . . [is] instigated by or dependent upon the exercise of governmental

authority,” Comm. of U.S. Citizens, 859 F.2d at 946, quoting Franz v. United States, 707 F.2d

582, 591 (D.C. Cir. 1983).

          Finally, 42 U.S.C. § 1983 creates a civil cause of action for individuals who have been

deprived of “any rights, privileges, or immunities secured by the Constitution and laws.” 42

U.S.C. § 1983 (2012). Like the protections afforded by the Fourth and Fifth Amendments, the

cause of action created by section 1983 only applies to individuals acting “‘under color of’ the

law of a state, territory or the District of Columbia.” Hoai v. Vo, 935 F.2d 308, 312 (D.C. Cir.

1991).     In other words, it only applies to those individuals working in their official state

governmental capacity or to private parties that are deemed to be acting under color of state law.

See id.     “Private parties . . . may be deemed to have acted under color of law in two

circumstances: when they conspire with state officials, and when they willfully engage in joint

activity with a state or its agents.” Id.; see also Nader v. McAuliffe, 593 F. Supp. 2d 95, 100

(D.D.C. 2009) (“Although § 1983 ordinarily does not create a cause of action related to the

conduct of private parties, private conduct may be deemed to be ‘under color of state law’ when

it is ‘fairly attributable’ to the state.”), quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937

(1982).




                                                 8
          Here, plaintiff’s amended complaint names three parties as co-defendants in this case:

MT&T – a privately owned bank – and two employees of that privately owned bank. Am.

Compl. at 1. He does not allege any facts that suggest that defendants acted in an official

government capacity when they repossessed his vehicle, nor does he allege any facts that suggest

defendants were acting as an instrument of the government when they repossessed his vehicle.

See generally id. Consequently, the Court concludes that plaintiff failed to state a claim for

violation of the Fourth Amendment, the Fifth Amendment Due Process Clause, and section

1983.

   III.      Plaintiff failed to state a claim for violation of the cited United States Code
             provisions.

          In his amended complaint, plaintiff alleges that defendants violated several U.S. Code

provisions. See Am. Compl. But plaintiff has not provided sufficient facts “to state a claim to

relief that is plausible on its face” for violations of these statutes. See Iqbal, 129 S. Ct. at 1960;

quoting Twombly, 550 U.S. at 570.

          First, plaintiff alleges a violation of 18 U.S.C. § 112, which provides protection to foreign

officials, official guests, and internationally protected persons from physical attack or

imprisonment.      18 U.S.C. § 112 (2012).        Even assuming that plaintiff is within the class

protected by this statute, his amended complaint contains no facts that suggest that he was either

physically attacked or imprisoned. Instead, the facts in plaintiff’s amended complaint appear

only to assert that his vehicle was wrongfully repossessed. See Am. Compl. Consequently,

plaintiff failed to state a claim for violation of 18 U.S.C. § 112.

          Second, plaintiff asserts that defendants violated 12 U.S.C. § 83 and quotes subsection (a)

of that statute, which provides that “[n]o national bank shall make any loan or discount on the

security of the shares of its own capital stock.” 12 U.S.C. § 83(a) (2012); accord Am. Compl. ¶

                                                   9
6(a)(i). He then states that “Michael N. Trayder, M&T Bank employee sent posting stating [sic],

‘there’s not enough collateral to secure loan.’” Am. Compl. ¶ 6. But section 83 does not

prohibit a bank from denying customers loans based on an insufficiency of collateral; instead, it

prohibits a bank from using the bank’s capital stock as security for loans or discounts. 12 U.S.C.

§ 83. Even if a violation of this provision could give rise to a private cause of action, plaintiff

does not allege that the bank has used or is using its capital stock as security for loans or

discounts, and he has not asserted facts that support an inference that defendants violated section

83. He therefore failed to state a claim for violation of 12 U.S.C. § 83.

       Third, plaintiff alleges a violation of 15 U.S.C. § 1681s-2 and quotes subsection

(a)(1)(A), which provides that “[a] person shall not furnish any information relating to a

consumer to any consumer reporting agency if the person knows or has reasonable cause to

believe that the information is inaccurate.” 15 U.S.C. § 1681s-2(a)(1)(A) (2012); accord Am.

Compl. ¶ 5(a)(i). Although plaintiff’s amended complaint flatly states that there were “(11)

HARD inquiries to credit report,” Am. Compl. ¶ 5, he does not allege facts that suggest that

defendants knowingly provided false information about him to a credit reporting agency, nor

does he even allege facts that demonstrate that defendants provided information about his credit

to anyone. Thus, despite the additional facts in connection with this claim, plaintiff failed to

state a claim for violation of section 1681s-2 because he failed to allege sufficient facts to create

an inference that defendants violated that statute.

       Fourth, plaintiff alleges a violation of 18 U.S.C. § 1341 – commonly referred to as the

“mail fraud” statute – which criminalizes the use of United States Postal Service or an interstate

carrier to further a fraudulent purpose. 18 U.S.C. § 1341 (2012). In support for his assertion that

defendants violated this statute, plaintiff merely states “(10) post items,” Am. Compl. ¶ 4, and



                                                 10
“when post is delivered to addressee spelled as ‘PROPER NAME’ under the guise to extort

resources from an individual it denotes mail fraud,” Pl.’s Supp. Mem. at 4. Putting aside the

question of whether a private party can bring a civil action complaining of the alleged

commission of this offense, plaintiff does not allege any facts that would indicate that defendants

defrauded him or used the mail in furtherance of the alleged fraud. As a result, his amended

complaint does not state sufficient facts necessary to make it plausible that defendants violated

section 1341, and plaintiff therefore failed to state a claim for violation of that statute.

          As a final point, the Court notes that plaintiff cannot rely on statutory quotes or his

conclusory statements that defendants violated a statute to satisfy the pleading requirement. In

Iqbal, the Supreme Court stated that a pleading must offer more than “labels and conclusions” or

a “formulaic recitation of the elements of a cause of action” to survive a motion to dismiss for

failure to state a claim. 129 S. Ct. at 1949, quoting Twombly, 550 U.S. at 555. The Supreme

Court also reemphasized that, when considering a motion to dismiss for failure to state a claim,

the requirement that the court “accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Id. Consequently, in order to survive a motion to dismiss,

plaintiff must provide facts that support his claim that defendants violated the listed statutory

provisions instead of just announcing that the provisions were violated and quoting parts of the

statutes. As discussed above, plaintiff did not provide those facts. Thus, the Court finds that

plaintiff failed to state a claim for relief based on alleged violations of 12 U.S.C. § 83, 15 U.S.C.

§ 1681s-2, 18 U.S.C. § 112, and 18 U.S.C. § 1341.

    IV.      Plaintiff failed to state a claim for violation of either United Nations resolution.

          On September 13, 2007, the General Assembly of the United Nations adopted a

resolution titled “61/295. United Nations Declaration on the Rights of Indigenous Peoples.”



                                                  11
G.A. Res. 61/295 (Sept. 13, 2007). The resolution sets forth various statements regarding the

equality of indigenous populations and propounds forty-six articles listing internationally

recognized rights, such as that “[i]ndigenous peoples have the right to determine the

responsibilities of individuals to their communities” and “[i]ndigenous peoples have the right to

redress . . . for the lands, territories and resources which they have traditionally owned or

otherwise occupied or used, and which have been confiscated, taken, occupied, used or damaged

without their free, prior and informed consent.” Id. art. 28, 35. In other words, the resolution –

which was officially endorsed by President Obama in 2010 – creates an expectation that

members of the United Nations will maintain a certain level of respect for indigenous peoples,

their culture, and their independence.

       United Nations Resolution 60/147, on the other hand, sets forth basic principles and

guidelines on the rights of victims of gross violations of international human rights law and

international humanitarian law. G.A. Res. 60/147 (Dec. 16, 2005). Specifically, it creates the

expectation that nations will respect, and ensure that others respect, international human rights

law and international humanitarian law by ensuring that domestic law is consistent with

international legal obligations, investigating alleged violations of international humanitarian law,

and aiding in prosecution of those who violate international humanitarian law. Id. It also creates

guidelines for redressing injuries caused by violations of international human rights and

humanitarian law. Id.

       In his amended complaint, plaintiff asserts that defendants violated both resolution

61/295 and resolution 60/147. Am. Compl. at 2, 4. The first problem with these allegations is

that the resolutions are meant to govern the conduct of nations, not private parties. And there are

serious questions as to whether one can bring a civil action to enforce the resolutions. But even if



                                                12
these hurdles could be surmounted, plaintiff provides no facts in support of these claims. He

states that, under “UN 61/295 ARTICLE 25[,] Indigenous peoples have the right to the lands

which they have traditionally owned, occupied or otherwise acquired,” id. at 4, and he appears to

include his vehicle in that category, see id. But plaintiff’s conclusory statements that defendants

repossessed his vehicle and violated the two UN resolutions do not satisfy the pleading

requirements under Twombly and Iqbal. See Iqbal, 129 S. Ct. at 1949, quoting Twombly, 550

U.S. at 555. 1 There is no indication in the complaint that plaintiff’s vehicle would fall within the

protection of the resolutions.

       Moreover, plaintiff has not provided any facts indicating that, even if a UN resolution

protects his vehicle from repossession, the vehicle was unlawfully taken in a manner that violates

the expectation that the State “give legal recognition and protection to these lands, territories and

recourses.” G.A. Res. 61/295 at art. 26. In other words, plaintiff does not – and likely cannot –

set forth facts indicating that his vehicle is a resource traditionally owned by Cherokee-Choctaw

natives or that defendants’ taking of the vehicle amounted to the type of forced government

taking of the lands and natural resources that led to the adoption of resolution 61/295. Finally,

plaintiff makes no attempt to explain or provide facts in support of his claim that the

repossession of his vehicle violates international human rights law or international humanitarian

law, thereby triggering the protection of UN resolution 60/147.           Consequently, the Court

concludes that plaintiff failed to state a claim for violation of UN resolution 61/295 or UN

resolution 60/147.


1       In his amended complaint, plaintiff actually refers to article 25 of UN resolution 61/295.
See Am. Compl. at 4. However, the language he then provides regarding the right of indigenous
peoples to lands they have traditionally owned is actually found in article 26. Therefore, the
Court presumes that plaintiff intended to refer to article 26, not article 25, which provides that
“[i]ndigenous peoples have the right to maintain and strengthen their distinctive spiritual
relationship.” G.A. Res. 61/295 at art. 25.
                                                 13
   V.      Plaintiff failed to state a claim for violation of D.C. Municipal Regulation title
           16, §§ 341.1, 341.3.

        Section 341 of Title 16 of the D.C. Municipal Regulations sets forth the duties of a holder

upon repossession of a vehicle. Specifically, it provides – among other things – that, if the

default leading to repossession “consists solely of the buyer’s failure to make one (1) or more

installment payments due under the instrument of security, and the default is not more than

fifteen (15) days past due, then the holder must deliver,” at least “ten (10) days before any motor

vehicle is repossessed, . . . a written notice of the holder’s intention to repossess the vehicle.”

D.C. Mun. Regs. tit. 16, §§ 341.1, 341.3 (2013).

        In his amended complaint, plaintiff appears to assert that defendants did not abide by the

requirements of section 341 when they repossessed his vehicle. Specifically, he quotes the

regulatory language from sections 341.1 and 341.3. Am. Compl. ¶¶ 1(a)(i), 2(a)(i), 3(a)(i)(1).

He then states that he is the “registered owner of motor vehicle DODGE CHARGER,” that the

vehicle is “now unlawfully stored” in Clinton, M.D., and that he discovered his vehicle was

missing on June 19, 2012. Id. ¶ 1. He also states that “[t]here is NO ‘instrument of security’ or

“document of title’ between M & T BANKING CORP or MANUFACTORY AND TRADERS

INC. and [him],” id. ¶ 2, that “M&T BANK Agent Timothy Worrell left his business card on

[plaintiff’s] door,” id. ¶ 3, and that the removal occurred in southeast Washington, DC, id. ¶ 3(a).

Finally, plaintiff asserts that defendants never went through the civil process required to

repossess his vehicle. Id. at 4.

        Despite the regulatory language he quotes and the facts he provides, plaintiff failed to

state a claim for violation of those regulations. As discussed above, quoting regulatory language

and making conclusory statements that a law is violated, without facts supporting that inference,

does not satisfy the pleading requirements. Iqbal, 129 S. Ct. at 1949. Although plaintiff claims

                                                14
that his vehicle was unlawfully repossessed, he does not provide facts to support the legal

determination that his vehicle was unlawfully repossessed. For example, plaintiff does not assert

that, at the time his vehicle was repossessed, his payments were either not in default or were in

default for fifteen days or less.      As a result, plaintiff failed to establish that the notice

requirement set in section 341.1 is mandatory as applied to his case. Moreover, even if plaintiff

did set out sufficient facts to establish that notice was required, he still did not assert the facts

necessary to state a claim for violation of section 341.1 and section 341.3 because he failed to

assert that defendants did not comply with the notice requirement in section 341.1. Therefore,

plaintiff did not provide the facts necessary to infer that defendants violated the requirements

established in sections 341.1 and 341.3, and the Court finds that he failed to state a claim for

violation of D.C. Municipal Regulation §§ 341.1, 341.3.

   VI.      Plaintiff stated a claim for violation of D.C. Municipal Regulation § 341.5.

         In addition to his other D.C. Municipal Regulation claims, plaintiff asserts that

defendants violated section 341.5 of title 16. That section provides:

         For fifteen (15) days after the notice required by § 341.4 has been delivered
         personally or mailed, the holder shall retain or store the repossessed motor vehicle
         in the District or the state and county in which the consumer resides or the state
         and county where it was located and repossessed. During this period the buyer
         may redeem the motor vehicle and become entitled to take possession of it.

D.C. Mun. Regs. tit. 16, § 341.5 (2013). Unlike his other claims, plaintiff makes the express,

factual statement that defendants violated this provision by stating that “[t]he vehicle

repossession occurred within the District of Columbia and immediately stored in Maryland

[sic].” Pl.’s Supp. Mem. at 7. He therefore provides sufficient facts for the Court to find that it

is plausible that defendants violated section 341.5’s fifteen day requirement.




                                                 15
       It is true that this assertion appears in Plaintiff’s Supplemental Memorandum in Support

of his Motion for Summary Judgment and not his complaint. But because plaintiff is proceeding

pro se, this Court may consider supplemental filings in order to determine whether a motion to

dismiss is warranted. See Greenhill, 482 F.3d at 572. Consequently, based on plaintiff’s factual

allegation, which the Court must accept as true at the motion to dismiss stage, the Court

concludes that plaintiff has asserted sufficient facts to state a claim for violation of section 341.5.

But, the Court cautions that this holding does not express any view on the merits of the claim.

   VII.     Plaintiff stated a claim that defendants repossessed his vehicle without a
            valid security interest in that vehicle.

       Plaintiff’s last claim asserts that defendants acted unlawfully when they repossessed his

vehicle because “[t]here is NO ‘instrument of security’ or ‘document of title’ between M & T

BANKING CORP or MANUFACTORY AND TRADERS INC. and [plaintiff].” Am. Compl. ¶

2. Without a valid security interest, defendants would have no lawful interest in plaintiff’s

vehicle, and repossession of that vehicle would be unlawful.            Thus, plaintiff has asserted

sufficient facts for this Court to conclude that it is plausible that defendants acted unlawfully

when they repossessed plaintiff’s vehicle, and the motion to dismiss the claim will be denied.

Once again, though, the Court notes that this is not a determination that the repossession was

unlawful.

   VIII. Plaintiff is not entitled to summary judgment on his remaining claims.

       Because the Court finds that plaintiff failed to state claims for the violation of the Treaty

of Watertown, the Fourth Amendment, the Fifth Amendment, 12 U.S.C. § 83, 15 U.S.C. §

1681s-2, 18 U.S.C. § 112, 18 U.S.C. § 1341, 42 U.S.C. § 1983, United Nations Resolution

60/147, United Nations Resolution 61/295, D.C. Municipal Regulation § 341.1, and D.C.

Municipal Regulation § 341.3, those claims are dismissed and plaintiff’s motion for summary

                                                  16
judgment on those counts will be denied as moot. Additionally, although plaintiff successfully

stated a claim for violation of D.C. Municipal Regulation § 341.5 and a claim that defendants did

not have a valid security interest in his vehicle, the Court finds that the entry of summary

judgment on these claims would be premature and inappropriate. Therefore, plaintiff’s motion

as to those counts will be denied without prejudice.

       In order for the Court to grant summary judgment, “the movant [must] show[] that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Therefore, the non-movant may defeat summary judgment by

“designat[ing] specific facts showing that there is a genuine issue for trial.” Celotex Corp., 477

U.S. at 324 (internal quotation marks omitted). Here, a genuine issue of material fact exists with

respect to both of plaintiff’s remaining claims.

       Again, plaintiff claims that defendants violated D.C. Municipal Regulation § 341.5

because, as he alleges, his vehicle was immediately removed from the District of Columbia upon

its repossession. Pl.’s Supp. Mem. at 7. Defendants have responded with evidence that the

vehicle was not removed until after the required fifteen day period. Nowicki Decl. ¶ 8 [Dkt. #

19-1]. This disagreement about when defendants removed the vehicle gives rise to a genuine

dispute about a material fact and defeats plaintiff’s motion.

       Similarly, summary judgment is inappropriate with regard to plaintiff’s claim that

defendants did not have a valid security interest in his vehicle. Unlike at the motion to dismiss

stage, the Court may consider other filings in addition to the pleadings, such as “depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . . ,

admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A); see also

Anderson, 477 U.S. at 247. Additionally, in assessing a party’s motion for summary judgment,



                                                   17
“[a]ll underlying facts and inferences are analyzed in the light most favorable to the non-moving

party.” N.S. ex rel. Stein, 709 F. Supp. 2d at 65, citing Anderson, 477 U.S. at 247. Here,

plaintiff claims that there is no valid security agreement giving defendants a security interest in

his vehicle. Am. Compl. ¶ 2. Defendants rebutted this statement by filing both a declaration

stating that a valid security interest exists, Nowicki Decl. ¶ 7, and a copy of the retail sales

contract that purportedly creates the security interest, Ex. A to Nowicki Decl. [Dkt. # 19-1].2

Consequently, there is a genuine dispute of material fact that precludes a grant of summary

judgment in plaintiff’s favor on his claim that defendants repossessed his vehicle without a valid

security interest.




2       The Court notes that, even though defendants filed a copy of the retail sales agreement –
which is enough to create a genuine issue of material fact as to the existence of the security
interest – MT&T’s relationship and connection to the retail sales contract is unclear.
                                                18